! AV\! L,!BF{AF€Y

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30389

IN THE INTERMEDIATE COURT OF APPEALS

oF THE STATE oF HAWAI‘I

 

ROBERT G. BABSON, JR., ANN C. BABSON,
JOY BRANN, PAULA BROCK, and DANIEL GRANTHAM
Plaintiffs-Appellees,

 

'79 ‘9 PW 61 `EHI`UPBZ

V.

KEVIN CRONIN, Chief Elections Officer, State of HawaiUq
and STATE oF HAWAI‘I, Defendants-Appellants

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIRCUIT
(CIVIL NO. 08-l-O378)

ORDER DISMISSING APPEAL FOR LACK OF JURISDICTION
(By: Nakamura, C.J., Foley and Fujise, JJ.)

Upon review of Defendants-Appellants Kevin Cronin and
the State of HaWaii1s (the State Appellants) appeal from the
Honorable Joseph E. Cardoza's February 17, 2010 judgment, it
appears that we lack jurisdiction over the State Appellants'
appeal because the February l7, 2010 judgment does not satisfy
the requirements for an appealable final judgment under Rule 58

of the Hawafi Rules of Civil Procedure (HRCP) and the holding in

l

Jenkins v. Cades Schutte Fleming & Wright, 76 Hawafi 115, 119

869 P.2d l334, l338 (l994).

Hawafi Revised Statutes (HRS) § 641-1(a) (1993 & Supp.

2009) authorizes appeals from final judgments, orders, or

decrees. Appeals under HRS § 641-1 "shall be taken in the manner

provided by the rules of the court." HRS § 641-1(c).

"Every judgment shall be set forth on a separate document." HRCP

Rule 58. Based on this requirement under HRCP Rule 58, the

Supreme Court of Hawafi has held that "[a]n appeal may be

taken only after the orders have been reduced to a judgment

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
and the judgment has been entered in favor of and against the
appropriate parties pursuant to HRCP [Rule] 58[.]" Jenkins, 76
Hawai‘i at 119, 869 P . 2d at 1338.

[llf a judgment purports to be the final judgment in a case
involving multiple claims or multiple parties, the judgment
(a) must specifically identify the party or parties for and
against whom the judgment is entered, and (b) must §i)
identify the claims for which it is entered, and (ii)
dismiss any claims not specifically identified[.]

Id. (emphases added).

For example: "Pursuant to the jury verdict entered on
(date), judgment in the mount of $___ is hereby entered in
favor of Plaintiff X and against Defendant Y upon counts I
through IV of the complaint." A statement that declares
"there are no other outstanding claims" is not a judgment.
If the circuit court intends that claims other than those
listed in the judgment language should be dismissed, it must
say so: for example, "Defendant Y's counterclaim is
dismissed," or "Judgment upon Defendant Y's counterclaim is
entered in favor of Plaintiff/Counter-Defendant Z," or "all
other claims, counterclaims, and cross-claims are

dismissed."

;d; at 119~20 n.4, 869 P.2d at 1338-39 n.4 (emphases added). "An
appeal from an order that is not reduced to a judgment in favor
or against the party by the time the record is filed in the
supreme court will be dismissed." lQ; at 120, 869 P.2d at 1339
(footnote omitted).

This case involves multiple parties and multiple
claims, Although Plaintiffs-Appellees Robert G. Babson, Jr., Ann
C. Babson, Joy Brann, Paula Brock, and Daniel Granthan's
complaint contains four distinct and separate counts, the
February 17, 2010 judgment does not specifically identify the
count or counts on which the circuit court intends to enter
judgment. Although the February 17, 2010 contains a statement
that there are no other parties, claims, counterclaims or cross-
claims, the Supreme Court of Hawafi has specifically noted that

"[a] statement that declares 'there are no other outstanding'

NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER
claims' is not a judgment." Jenkins, 76 Hawafi at 119-20 n.4,
869 P.2d at l338-39 n.4.

Consequently, the February 17, 2010 judgment does not
satisfy the requirements for an appealable judgment in a multiple
claim case under HRCP Rule 58 and the holding in Jenkins. Absent
the entry of an appealable final judgment, we lack appellate
jurisdiction in appellate court case number 30389. Accordingly,

IT IS HEREBY ORDERED this appeal is dismissed for lack
of appellate jurisdiction.

DATED: Honolulu, HawaiUH July l9, 20l0.

é@"/z( %éa,aa»~

Chief Judge

ways /f

Associate Judge

@¢.»..),@'% "

Associate Judge